El Juez Presidexte Sr. HerNÁNdez,
emitió la opinión del tribunal.
Con motivo de pleito de divorcio que fué fallado a favor de Georgina Puigdollers y Molina, por trato cruel por su esposo Antonio Monroig y Obrador, la Corte de Distrito de San Juan, Sección 2a., dictó resolución en 10 de enero de 1906 por la que ordenó que' el demandado Antonio Monroig entregara a la demandante Georgina Puigdollers en con-cepto de alimentos la cantidad de $50 a partir de la fecha de la interposición ele la demanda.
Dos años después, en 31 de marzo de 1908, el demandado Monroig presentó ante la misma corte una moción con sú-plica de que se dejara sin efecto la pensión alimenticia con-cedida a Georgina Puigdolle'rs, y a esa moción recayó reso-lución en 11 de abril de 1908, que dice así:
“En el presente caso la parte -demandada ba Comparecido por medio de su abogado y pedido a la corte que dicte una orden revo-cando y dejando sin efecto la pensión alimenticia concedida a la demandante, por sentencia de 10 de enero de 1906, debido a haber reci-bido dicha demandante la suma de $5,785.95 y por consiguiente mejorado de fortuna.
“La parte demandante se ha opuesto y alegado que ciertamente recibió la suma indicada en el pleito que siguiera contra el deman-dado sobre liquidación y entrega de bienes gananciales, pero que tal suma, deducidos honorarios de abogados, gastos judiciales, etc., ha quedado reducida a $1,665.88 y alegado además que actualmente se *312encuentra en el 'Ursuline Seminary’ de New Rochelle, N. Y., pa-gando nna pensión de $45 mensuales, y gastando, además, $20 en ropa, etc.
“Es el espíritu de la ley que el cónyuge culpable, en los casos de divorcio, quede obligado a sostener al cónyuge inocente cuando éste necesite de ello y mientras se conserve digno.
“En el presente caso se fijó la pensión alimenticia en la suma de 50 dollars mensuales y las circunstancias, en concepto de la corte, en nada han variado.
“La suma percibida por la demandante como gananciales, ha quedado notablemente reducida y colocada a interés no es suficiente para el sostenimiento de la dicha demandante. Ésta, además, ha pro-cedido de la manera más correcta, no ha contraído nuevo matrimonio y ha ido a vivir y a estudiar a un seminario mediante el pago de nna pensión. Cincuenta pesos mensuales, más quince o veinte que puede obtener como rentas de ese capital, deben estimarse como una cantidad necesaria para que la demandante pueda sostenerse.
“Y teniendo en cuenta además que el demandado posee amplios medios de fortuna, la corte resuelve no haber lugar por ahora a revocar y dejar sin efecto la pensión alimenticia concedida a la demandante por sentencia de 10 de enero de 1906.”
Volvió Antonio Monroig a presentar otra moción en 3 de marzo de 1917, con igual súplica de que se dejara sin efecto la resolución en que se le impuso la obligación de entregar $50 mensuales a la que fue su esposa G-eorgina Puigdollers, a cuyo fin alega que Antonio. Puigdollers, padre de Georgina, había declarado poseer bienes propios por más de $28,000, los que mientras no se probara lo contrario correspondían a la sociedad conyugal del Puigdollers con Serafina Molina, fallecida últimamente, con cuyo motivo babía que dividir entre los liijos la mitad del capital declarado por el padre, percibiendo así Georgina una suma que unida a la que reci-bió por liquidación de la sociedad de' gananciales con Antonio Monroig, ascendente a más de $5,000, la Labían colocado en situación tal que podría vivir de sus propias rentas.
Georgina Puigdollers se opuso a la nueva pretensión de revocación de’ la pensión alimenticia alegando que la corte ya anteriormente Labia tenido en cuenta la cantidad perci-*313bida por aquella con motivo de la liquidación de la sociedad de gananciales al señalarle la cuota alimenticia de $50 men-suales, y que por lo que atañe a la herencia materna sólo le correspondió en ese concepto la suma de $234.83 según es-critura número 6 de 8 de febrero de 1916, sobre partición de bienes hereditarios de Serafina Molina de' Puigdollers.
Alegó además la opositora que no sólo tiene que atender a su subsistencia sino también a las necesidades de su salud quebrantada, precisamente como consecuencia del trato cruel de que fue objeto por parte de su esposo durante su unión •conyugal, que el costo de la vida es mucho mayor que en la lecha en que se fijó la pensión alimenticia, y que' Monroig gracias al próspero estado de los negpcios de la riqueza azu-carera y de la importante factoría de azúcar,- “Central Juanita” de Bayamón, de que es condueño principal, ha aumen-tado extraordinariamente los medios de fortuna que ya te-nía en 1908, por tocio lo cual pedía que no sólo fuera declarada sin lugar la moción sino que fuera aumentada la pensión cuando menos hasta $75, desde el mes inmediato a la reso-lución.
La corte dictó sentencia en 3 de diciembre de 1917 decla-rando extinguida a partir desde esa fecha la obligación de Antonio Monroig de hacer efectiva la pensión alimenticia de $50 que venía pagando a G-eorgina Puigdollers, sin especial condenación de costas, contra cuya sentencia interpuso la parte agraviada recurso de apelación para ante esta Corte Suprema.
La ley aplicable al caso para la decisión del recurso es el artículo 177 del Código Civil que la parte apelante cita como infringido y que transcribimos a continuación:
“Art. 177. — Si la mujer que ha obtenido el divorcio no cuenta con suficientes medios para vivir, la corte de distrito puede asignarle alimentos discrecionales de los bienes que sean de la propiedad del marido, sin que pueda exceder la pensión alimenticia de la tercera parte de la renta de aquéllos.
“La pensión alimenticia será revocada si llegase a hacerse inne-*314cesaría, o cuando la mujer divorciada contrajese segundo matri-monio.”
Como Georgina Puigdollers no lia contraído segundo ma-trimonio, a Monroig incumbe probar , que la pensión alimen-ticia cuya revocación pide ha llegado a hacerse innecesaria.
Monroig presentó como prueba dos affidavits, uno de su abogado Ramón Faleón y otro de Angel Rosa. Faleón de-clara que Georgina Puigdollers se encontraba desde' 1907 en New York, Estados Unidos, donde el costo de la vida es mayor que en Puerto Rico, que dicha señora no se hallaba en-tonces en ningún sanatorio ni se ha probado que sufra pa-decimiento físico debido a los malos tratamientos del que fué su esposo, y que es público que Antonio Puigdollers, su padre, lleva una vida buena y honesta e invierte la mayor parte de sus rentas en atender a sus hijos. La otra declaración jurada de Angel Rosa, expresa que durante su estancia en los Estados Unidos, New York, vió allí a Georgina Puigdollers-viviendo con toda holgura en casa confortable de un precio mayor del que ella puede pagar con una pensión de $50 y concurriendo frecuentemente a sitios de distracción y re-creo a los cuales no podría asistir una persona estrictamente sujeta a una pensión como la que ella disfruta.
Monroig no suministró prueba para justificar cuál sea el .capital que Georgina Puigdollers heredó de su madre y qué renta perciba por ese capital.
Los affidavits del abogado Faleón y de Angel Rosa nada argullen de modo concluyente contra la necesidad de la pen-sión de que venía disfrutando Georgina Puigdollers y si al-gún mérito favorable arrojan en favor de la alegación fundamental de la moción ha. quedado completamente desvirtuado por los affidavits que la opositora presentó como evidencia.. Esos affidavits son dos, ambos de Antonio Puigdollers, padre de la Georgina. En uno de ellos declara Puigdollers que la pensión alimenticia de $50 que su hija recibe de Antonio Mon-roig, es insuficiente para sus gastos pues el pago de $10 se-*315manale's para habitación y comida en el boarding donde vive consume casi totalmente aquella cantidad, no quedándole dinero sobrante para gastos de lavado, ropa y demás necesida-des imperiosas de la vida y mucho menos para el pago de médicos y medicinas; que ella tuvo que trasladarse a New York por exigirlo así el estado de su salud, y porque viviendo allí en unión de su hermana Josefina le era más fácil cubrir en-tre las dos los gastos comunes; que fallecida Serafina Molina sólo correspondió a Georgina una participación de $234.83 en la casa número 39 de la calle de la Cruz de esta ciudad, participación que compró el declarante por igual suma que se obligó a pagar en cuatro años a vencer en 2 de febrero de 1920, con interés del 1 por ciento mensual, habiendo hecho además a su hija Georgina un anticipo de legítima dé $500 a entregar en la misma fecha 2 de febrero de. 1920, devengando mientras tanto el interés del 1 por ciento mensual, de modo que por ambos conceptos le remitía todos los meses a New York $7.34 que unidos a los $50 de la pensión alimenticia, ha-cían un total de $57.34, suma insuficiente para atender a sus más premiosas necesidades; y que lo menos que necesita Georgina para vivir es la suma de $75. En el otro affidavit afirma Puigdollers que de la suma de $1,665.88 que sobraron a Georgina de la cantidad que recibió por su parte en la li-quidación de la sociedad de gananciales invirtió en pequeñas deudas la cantidad de $165.88 y habiendo sido colocados a interés los $1,500 restantes, fueron éstos pagados en 13 de enero de 1915 a cuya fecha Georgina adeudaba al declarante por anticipos de $15 a $20 mensuales unos $600 que le fueron satisfechos quedando sólo $900 que a partir de enero 15, 1915, ha ido gastando para cubrir sus necesidades por insuficien-cia de la pensión, hasta el punto de que ya nada le queda hace bastante tiempo, contando hoy exclusivamente para todos sus gastos con los $50 de la pensión alimenticia y los $7.34 que le envía el declarante.
*316Sobre el estado económico de Antonio Monroig declara Puigdollers que por conocimiento propio le consta que du-rante los últimos años y especialmente desde qne empezó la guerra europea actual, los precios del azúcar lian subido ex-traordinariamente, aumentando sus ingresos las factorías azucareras, y que por información que (íree cierta sabe que la "Central Juanita” de Bayamón de que es Antonio Monroig uno de los principales partícipes, lia Recto extraordinarias ganancias con las ventas de azúcar, habiendo mejorado mu-cho su posición pecuniaria.
Por el examen comparativo de la evidencia suministrada .llegamos sin gran esfuerzo a la conclusión de qué G-eorgina Puigdollers cuenta hoy con menos recursos que antes para 'cubrir sus necesidades, pues debido al déficit permanente entre la pensión de $50 que le estaba señalada y sus gastos necesarios, ha tenido que consumir el resto de la cantidad que después de cubiertas algunas deudas le quedó de sus ganan-ciales en la sociedad legal Monroig-Puigdollers, y que de la mezquina herencia de su madre, ascendente a $234.83, aña-diendo $500 que su padre generosamente le ha anticipado en concepto de legítima con objeto de ayudarla sólo obtiene en definitiva $7.34 que con la pensión de $50 son claramente in-suficientes para el sustento, habitación, vestido y asistencia médica de la misma, según la posición social que ocupa, y teniendo en cuenta el mayor costo actual de la vida no sólo en los Estados Unidos donde vive, sino también en esta Isla de Puerto Rico.
La cuantía de los alimentos, según el artículo 216 del Có-digo Civil aplicable al presente caso según el artículo 221., será proporcionada a los recursos del que los da y a las ne-cesidades del que los recibe y se reducirán o aumentarán en proporción a los recursos del primero y a las necesidades del segundo. La suma de $50 señalada para alimentos a Geor*317gina Puigdollers no guarda proporción con los recursos de Antonio Monroig y las necesidades de la qne fué su esposa, y por tanto lejos de reducirse o dejarse sin efecto dicha pen-sión debe aumentarse basta cubrir la suma de $75 según se pretende por la representación de la parte apelante. Esa cantidad no excede seguramente de la tercera parte de la renta de los bienes de' Monroig.
No importa que Antonio Puigdollers disfrute o no de una posición económica desabogada, pues no es él sino Antonio Monroig el obligado a cumplir con el precepto del artículo 177 del Código Civil que dejamos transcrito, por más que sea plausible el proceder de todo padre que en un caso como el presente contribuya generosamente al bienestar de una bija, pero el proceder generoso del padre no exime al que fué esposo y dió causa al divorcio, de cumplir con el deber que la ley le impone.
Por las razones expuestas es de revocarse la sentencia apelada y dictarse otra declarando sin lugar la moción de Antonio Monroig y ordenando que la pensión de $50 sea aumentada basta cubrir la suma de $75 mensuales en con-cepto de pensión alimenticia, que desde esta fecba Monroig pagará a G-eorgina Puigdollers basta que1 otra cosa se dis-ponga, con las costas de primera instancia a su cargo.

Revocada la sentencia apelada, y ordenando que Antonio Monroig entregue mensual-mente a 1Georgina Puigdollers la suma de $75, en concepto de pensión alimenticia, con las costas.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.